       Case 1:19-cr-00373-PGG Document 33 Filed 08/16/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA           :

vs.                                :          19 cr. 373 (PGG)

MICHAEL AVENATTI,                  :

            Defendant.             :
__________________________________




           DEFENDANT AVENATTI’S MEMORANDUM OF LAW IN
            SUPPORT OF MOTION FOR BILL OF PARTICULARS



                                        Scott A. Srebnick
                                        SCOTT A. SREBNICK, P.A.
                                        201 South Biscayne Boulevard
                                        Suite 1210
                                        Miami, FL 33131
                                        Telephone: (305) 285-9019
                                        Facsimile: (305) 377-9937
                                        E-Mail: Scott@srebnicklaw.com


                                        Jose M. Quinon
                                        JOSE M. QUINON, P.A.
                                        2333 Brickell Avenue, Suite A-1
                                        Miami, FL 33129
                                        Telephone: (305) 858-5700
                                        Facsimile: (305) 358-7848
                                        E-Mail: jquinon@quinonlaw.com

                                        Attorneys for Defendant Michael Avenatti
         Case 1:19-cr-00373-PGG Document 33 Filed 08/16/19 Page 2 of 6



       Defendant Michael Avenatti, through counsel, and pursuant to Rule 7(f) of the Federal

Rules of Criminal Procedure, respectfully submits this memorandum of law in support of his

Motion for Bill of Particulars. Mr. Avenatti makes only one request. Under the unique

circumstances of this case, the Court should direct the government to identify all co-

conspirators other than “CC-1” who allegedly conspired with Mr. Avenatti. If there are no

others, the government should be required to say so.

                                   I.     INTRODUCTION

       The Indictment charges Mr. Avenatti in two conspiracy counts with conspiring with

“others known and unknown” to violate 18 U.S.C. §875(d) (Count One) and the Hobbs Act,

18 U.S.C. §1951 (Count Two). Indictment, ¶26, ¶30. The Indictment also charges a

substantive violation of §875(d) (Count Three), and attempted extortion under §1951 (Count

Four). The essence of the charges is that Mr. Avenatti made various threats aimed at Nike

unless Nike met certain settlement demands that Mr. Avenatti made during settlement

discussions with Nike’s counsel from Boies Schiller. Despite the boilerplate reference to

“others known and unknown,” the only other co-conspirator referenced in the Indictment is

“CC-1,” who is obviously Mark Geragos, the other lawyer who participated in the meetings

and telephone calls with Nike’s counsel.

       On July 15, 2019, undersigned counsel sent an e-mail to the prosecutors asking whether

the government is willing to identify the “others known and unknown” – other than Mr.

Geragos – who allegedly conspired with Mr. Avenatti. See Declaration of Scott A. Srebnick

in Support of Motion for Bill of Particulars. The government has responded that Mr. Avenatti

is not entitled to such information at this time.




                                                    2
         Case 1:19-cr-00373-PGG Document 33 Filed 08/16/19 Page 3 of 6



       During “innocence proffer” sessions with the government, Mr. Geragos, both

personally and through his lawyer, has told the USAO-SDNY that he did not conspire with

Mr. Avenatti to extort Nike. A review of the discovery does not reveal the identity of any

other individuals whom the government might view as a co-conspirator in this case. To

adequately prepare his defense, Mr. Avenatti needs to know who else, other than Mr. Geragos,

is alleged to have joined the alleged extortion conspiracy with him.

                                    II.     DISCUSSION

       Rule 7(f) of the Federal Rules of Criminal Procedure permits a defendant to seek a bill

of particulars. The purpose of a bill of particulars is to require the government “to identify

with sufficient particularity the nature of the charge pending against [the defendant], thereby

enabling defendant to prepare for trial, to prevent surprise, and to interpose a plea of double

jeopardy should he be prosecuted a second time for the same offense.” United States v.

Bortnovsky¸820 F.2d 572, 574 (2d Cir. 1987). A bill of particulars is “not a discovery device

and ‘should not function to disclose evidence, witnesses, and legal theories to be offered by

the Government at trial or as a general investigative tool for the defense.’” United States v.

Perryman, 881 F.Supp.2d 427, 430-31 (E.D.N.Y. 2012). “[T]he ultimate test in determining

whether a bill of particulars is appropriate is whether the information is necessary, not whether

it is helpful to the defendant.” United States v. Wilson, 493 F.Supp.2d 364, 370 (E.D.N.Y.

2006) (internal quotation marks and citation omitted).

       It is true that courts often deny requests for the identities of co-conspirators when the

indictment and sufficient discovery provide the answers. United States v. Torres, 901 F.2d

205, 233 (2d Cir. 1990); United States v. Trippe, 171 F.Supp.2d 230, 240 (S.D.N.Y. 2001).

However, the courts grant them as well. See United States v. Feola, 651 F.Supp. 1106, 1134



                                               3
         Case 1:19-cr-00373-PGG Document 33 Filed 08/16/19 Page 4 of 6



(S.D.N.Y. 1987); United States v. Santiago, 174 F.Supp.2d 16, 35 (S.D.N.Y. 2001) (collecting

cases). Because the decision whether to grant a bill of particulars is “entrusted to the sound

discretion of the district court,” United States v. Ramirez, 609 F.3d 495, 502 (2d Cir. 2010),

“there is no clear line dividing cases in which courts have mandated disclosure from those in

which courts have declined to issue such orders.” United States v. Urso, 369 F.Supp.2d 254,

273 (E.D.N.Y. 2005); see also United States v. Nachamie, 91 F.Supp.2d 565, 572 (S.D.N.Y.

2000) (“A review of the case law in this district reveals no clear distinction among

circumstances in which courts grant a request for the names of unknown unindicted co-

conspirators and circumstances in which they do not.”). Nevertheless, there appears to be a

common thread in that “the identities of unindicted co-conspirators have been disclosed

primarily in cases in which violence was not alleged.” Santiago, 174 F.Supp.2d at 35.

       There is no allegation of violence in this case. The events that gave rise to the charges

in this case occurred over a short time period. Mr. Avenatti is not seeking disclosure of the

government’s theories or trial strategy. Rather, he is making a very targeted request because,

while he knows the identity of those with whom he interacted in relation to this case, he cannot

even make an educated guess as to who else, “known and unknown,” the government may

claim was part of the alleged conspiracy. Mr. Geragos, who allegedly conspired with Mr.

Avenatti, has asserted his innocence and has not been charged. A conspiracy requires a

meeting of the minds of at least two people. United States v. Rosenblatt, 554 F.2d 36, 38 (2d

Cir. 1977). If Mr. Geragos did not conspire with Mr. Avenatti, then Mr. Avenatti needs to

know who else the government will claim was part of the conspiracy so that he can prepare to

rebut that evidence. If there is no one else, the government should be required to so indicate,

to avoid any surprise at trial about the nature of the conspiracy.



                                                4
         Case 1:19-cr-00373-PGG Document 33 Filed 08/16/19 Page 5 of 6



       In large multi-defendant cases, where disputes at trial typically concern not whether the

conspiracy exists but rather whether the particular defendant joined the conspiracy, knowledge

of the identity of every other conspirator is most often unnecessary for the defendant to prepare

for trial. Here, by contrast, Mr. Avenatti is the only charged defendant and, notwithstanding

undersigned’s continuing review of the discovery and indictment, there is no one else (other

than Mr. Geragos) within the realm of possibility who seems to fit within the government’s

theory. Mr. Avenatti should not be required to guess whom else the government will claim

shared a “meeting of the minds” with him, or whose out-of-court declarations the government

might seek to offer against him under Fed.R.Evid. 801(d)(2)(E).

                                        III. CONCLUSION

       For the foregoing reasons, this Court should grant the requested bill of particulars.

                                            Respectfully submitted,

                                            By:     /s/Scott A. Srebnick
                                                    Scott A. Srebnick, P.A.
                                                    201 South Biscayne Boulevard
                                                    Suite 1210
                                                    Miami, FL 33131
                                                    Telephone: (305) 285-9019
                                                    Facsimile: (305) 377-9937
                                                    E-Mail: Scott@srebnicklaw.com

                                            By:     /s/Jose M. Quinon
                                                    Jose M. Quinon, P.A.
                                                    2333 Brickell Avenue, Suite A-1
                                                    Miami, FL 33129
                                                    Telephone: (305) 858-5700
                                                    Facsimile: (305) 358-7848
                                                    E-Mail: jquinon@quinonlaw.com
                                                    Attorneys for Defendant Michael Avenatti




                                               5
         Case 1:19-cr-00373-PGG Document 33 Filed 08/16/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick




                                               6
